Cooley, Ch. J:
The writ of error in this case must be dismissed for want of jurisdiction. The proceeding in the court below was had under the statute, to compel a son to support his mother. The statute contemplates that it shall be summary in its character, and it is in no sense after the course of the common law. The order which the circuit court makes is not properly a judgment, and the method of enforcing it is by attachment. — Cortyp. L., ch. 49. It is true that in this case the parties appear to have proceeded in the circuit court to form an issue and have a jury trial, but that was by voluntary arrangement, and cannot affect the question of review. The remedy for that purpose is not by writ of error.
The other Justices concurred.